Title: To James Madison from the Governor of Virginia, 27 April 1790
From: Governor of Virginia,Randolph, Beverley
To: Madison, James


Sir,Richmond April 27th. 1790.
The act of the present Congress to prevent the exportation of goods not duly inspected, according to the laws of the several States, although it secures the execution of the state inspection laws, will not, I fear, procure to the States every benefit, which might be derived from it. By the Constitution of the United States, the several States are Authorized to lay such duties upon Exports as may be necessary for executing their inspection laws. Great frauds may be committed in the collection of this Revenue unless the Officers of the Customs are used as checks upon the Inspectors.
In this State a tax of six shillings pr. hogshead is laid on all Tobaccos exported. This tax is to be paid by the Exporter to the Inspectors, who are to render annually an Account upon Oath, of all Tobaccos shipped from their respective Warehouses. In order to take away all temptation to purjury and to ensure to the State the full amount of the tax, the inspection laws direct, that the Inspectors shall by every boat or other Craft, loaded with Tobacco, send a list of the Marks, weights, &c. of every hogshead of Tobacco then delivered, which lists every Master of a ship is to lodge with the Naval Officer by whom his ship is cleared. This proceeding will, I suppose, be continued under the Act of Congress, but the check will not be complete unless the Collectors are directed to return the Manifests delivered to them by the Masters of ships, to the Executive or some Officer of the State, in order that they may be compared with the Accounts rendered by the several Inspectors. Permit me to request your assistance in procuring the establishment of such a regulation, either by Congress or the Secretary of the Treasury, if his powers will reach the Object. I am respectfully your obt. Servant
Beverley Randolph
